Exhibit 10.7

SWAP TRANSACTION CONFIRMATION

 

Date:

   August 4, 2006

To:

  

Capital One Auto Finance Trust 2006-B (“Counterparty”)

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890-0001

Attention: Jeanne Oller

Telephone: (302) 636-6188

Facsimile: (302) 636-4140

  

With a copy to:

Capital One Auto Finance, Inc.

1680 Capital One Drive

McLean, Virginia 22102

Attention: Director of Securitization

Telephone: (703) 720-1000

Facsimile: (703) 720-2121

From:

  

Deutsche Bank AG, New York Branch (“Deutsche Bank”)

Ref. No.

  

N497676N

Dear Sir:

The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. The definitions and provisions contained in (i) the 2000 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc., and (ii) the Indenture dated as of August 4, 2006
(the “Indenture”) between Counterparty and JPMorgan Chase Bank, N.A., as
Indenture Trustee relating to the issuance by Counterparty of certain debt
obligations, are incorporated into this Confirmation. In the event of any
inconsistency between the ISDA Definitions and this Confirmation, this
Confirmation will govern. In the event of any inconsistency between the ISDA
Definitions and the Indenture, the Indenture will govern. References herein to a
“Transaction” shall be deemed to be references to a “Swap Transaction” for
purposes of the ISDA Definitions. Capitalized terms used but not defined herein
have the meanings ascribed to them in the Indenture.

Trust Swap Confirmation

Class A-3-B Notes



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

 

Transaction Type:

   Interest Rate Swap

Currency for Payments:

   U.S. Dollars

Notional Amount:

   For the initial Calculation Period, the Notional Amount shall be equal to USD
442,500,000. For each subsequent Calculation Period, the Notional Amount shall
be equal to the Note Balance of the Class A-3-B Notes on the first day of such
Calculation Period. With respect to any Payment Date, the Note Balance of the
Class A-3-B Notes will be determined using the Servicer’s Certificate for the
related Determination Date (giving effect to any reductions of the Note Balance
of the Class A-3-B Notes reflected in such Servicer’s Certificate).

Term:

  

Trade Date:

   July 27, 2006

Effective Date:

   August 4, 2006

Termination Date:

   The earlier of (i) the February 2011 Payment Date and (ii) the date on which
the Note Balance of the Class A-3-B Notes is reduced to zero.

Fixed Amounts:

  

Fixed Rate Payer:

Period End Dates:

  

Counterparty

Monthly on the 15th of each month, commencing September 15, 2006, through and
including the Termination Date; No adjustment.

Payment Dates:

   Monthly on the 15th of each month, commencing September 15, 2006, through and
including the Termination Date.

Business Day Convention:

   Following

Business Day:

   New York

Fixed Rate:

   5.458

Fixed Rate Day Count

Fraction:

   30/360

Floating Amounts:

  

Floating Rate Payer:

   Deutsche Bank

Period End Dates:

   Monthly on the 15th of each month, commencing September 15, 2006, through and
including the Termination Date, subject to adjustment in accordance with the
Following Business Day Convention.

 

   Page 2 of 5   

Trust Swap Confirmation

Class A-3-B Notes



--------------------------------------------------------------------------------

Payment Dates:    Monthly on the 15th of each month, commencing September 15,
2006, through and including the Termination Business Day Convention:    Date.
Business Day:    Following Floating Rate Option:    New York Designated
Maturity:    USD-LIBOR-BBA    1 Month, except in respect of the initial
Calculation Period in respect of which Linear Interpolation shall apply. Spread:
   Floating Rate Day Count    Plus 0 basis points. Fraction:    Actual/360 Reset
Dates:    The first day of each Calculation Period. Compounding:    Inapplicable
Payments of Floating Amounts:    Deutsche Bank agrees that it will use
commercially reasonable efforts to make any Floating Amount payments by 12:00 pm
(New York City time) on any relevant Floating Amount Payment Date, provided,
however, Counterparty agrees that any failure by Deutsche Bank to make any such
payment by 12:00 pm (New York City time) on any relevant Floating Amount Payment
Date shall not constitute an Event of Default under the Agreement unless and
until Deutsche Bank fails to make such payment and such failure constitutes an
Event of Default under the Agreement.

3. The additional provisions of this Confirmation are as follows:

 

Calculation Agent:

   Deutsche Bank

Payments to Deutsche Bank:

  

Deutsche Bank AG, New York Branch

ABA No: 026003780

Account Name: Deutsche Bank AG, New York Branch

Account #: 100440170004

Payments to Counterparty:

  

The Chase Manhattan Bank N.A.

JPMorgan Chase Bank

4 New York Plaza

New York, New York 10004

ABA: 021000021

Ref: Capital One 2006-B

Account #507947541

Attn: Maria Inoa

 

   Page 3 of 5   

Trust Swap Confirmation

Class A-3-B Notes



--------------------------------------------------------------------------------

4. Documentation

This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of August 4, 2006 (including the Schedule thereto) as
amended and supplemented from time to time (the “Agreement”) between you and us.
All provisions contained in the Agreement govern this Confirmation except as
expressly modified herein. Unless otherwise provided in the Agreement, this
Confirmation is governed by the laws of the State of New York.

5. Limitation of Liability:

Notwithstanding anything contained herein to the contrary, in executing this
Confirmation on behalf of Counterparty, Wilmington Trust Company (the
“Trustee”), is acting solely in its capacity as owner trustee of Counterparty
and not in its individual capacity, and in no event shall Wilmington Trust
Company, in its individual capacity, have any liability for the representations,
warranties, covenants, agreements or other obligations of Counterparty
hereunder, for which recourse shall be had solely to the assets of Counterparty,
except as otherwise expressly provided in the Trust Agreement.

6. Calculation of Market Quotation or Loss following a designation of an Early
Termination Date:

Upon designation of an Early Termination Date with respect to this Transaction,
the relevant party in calculating the Market Quotation or Loss, as appropriate,
for this Transaction shall take into account the anticipated amortization of the
Note Balance of the Class A-3-B Notes for all Calculation Periods that would
otherwise have ended on Payment Dates that would otherwise have fallen after
such Early Termination Date.

 

   Page 4 of 5   

Trust Swap Confirmation

Class A-3-B Notes



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

 

Very truly yours,

DEUTSCHE BANK AG, NEW YORK BRANCH

By:

 

/s/ Cloris Eng

Name:

  Cloris Eng

Title:

  Authorized Signatory

By:

 

/s/ Diane Anderson

Name:   Diane Anderson Title:   Authorized Signatory

 

Accepted and confirmed as of the date first above written: CAPITAL ONE AUTO
FINANCE TRUST 2006-B By:   WILMINGTON TRUST COMPANY, not in its individual
capacity but solely in its capacity as Owner Trustee By:  

/s/ W. Chris Sponenberg

Name:   W. Chris Sponenberg Title:   Vice President

 

   Page 5 of 5   

Trust Swap Confirmation

Class A-3-B Notes